Citation Nr: 0844016	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-03 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
bilateral hearing loss prior to September 6, 2007.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from September 6, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to April 
1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland which awarded the veteran service connection for 
bilateral hearing loss and assigned a noncompensable rating 
effective May 16, 2001.  The veteran perfected an appeal with 
regard to the initial rating assigned.  In a September 2007 
rating decision, the RO increased the veteran's disability 
rating to 10 percent, effective September 6, 2007.  

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the matters on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  Moreover, although the RO assigned a 10 percent 
rating, effective from September 6, 2007, as higher ratings 
are available, and the veteran is presumed to seek the 
maximum available benefit, the Board has characterized the 
appeal as encompassing the issues set forth on the title 
page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes that, although 
the veteran initiated an appeal with respect to entitlement 
to an initial disability rating in excess of 10 percent for 
tinnitus, he has not submitted a substantive appeal.  Thus, 
appellate consideration is limited to the issues listed on 
the title page.


FINDINGS OF FACT

1.  Prior to March 16, 2005, the veteran's hearing impairment 
was not worse than level I in both ears.

2.  From March 16, 2005, the veteran's hearing impairment has 
not been worse than level IV in the right ear and level V in 
the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for bilateral 
hearing loss, for the period from March 16, 2005, but not 
before, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 
6100 (2000-2004).

2.  The criteria for a rating in excess of a 10 percent for 
bilateral hearing loss, from March 16, 2005, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.85, 4.86 Diagnostic Code 6100 (2005-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In a March 2001 pre-rating letter, the RO described the 
evidence necessary to substantiate a claim for service 
connection for hearing loss, and met the first three 
requirements noted above, including informing the veteran 
that it was ultimately his responsibility to send the 
evidence VA needed, except for any evidence kept by VA or any 
other federal government agency pertinent to his claim.  This 
notification would also apply to the "downstream" issue of 
entitlement to a higher initial rating.  See VAOPGCPREC 8-
2003.  In addition, in a January 2006 statement of the case 
(SOC) and a letter dated in March 2006, the RO also provided 
the veteran information pertaining to the assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for the disability) and effective dates, as 
well as the type of evidence that impacts these types of 
determinations, consistent with Dingess/Hartman.

After issuance of the notice and opportunity for the veteran 
to respond, the September 2007 supplemental statement of the 
case (SSOC) reflects readjudication of the higher rating 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent post-service medical records have been associated 
with the record.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran and by his representative, on his behalf.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

In sum, there is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the appeal.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).
Accordingly, the Board will address the merits of the claim. 



Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average. 
 Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman Numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b)  When the pure tone thresholds are 30 
decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  

38 C.F.R. § 4.86.



Analysis

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of impairment for the period from May 
16, 2001 to March 16, 2005 is not consistent with that 
enumerated for a compensable rating; and his hearing 
impairment from March 16, 2005 to the present, is not 
consistent with that enumerated for a rating higher than 10 
percent.  

On VA audiological evaluation in May 2001, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000 
	Average 
Right                      50            50            
50            60           52
Left                         40            55            
60            55           52

Speech discrimination was measured at 96 percent for the 
right ear and 100 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level I in both ears.  See 38 C.F.R. § 4.85, 
Table VI.  Application of the levels of hearing impairment in 
each ear to Table VII produces a noncompensable rating.  

On VA audiological evaluation in March 2005, puretone 
thresholds for the four frequencies used for VA evaluation 
were as follows:

Hertz (Hz)             1000       2000       3000       4000 
	Average
Right                      55            55            
60            65            59
Left                         50            60            
65            65            60

Speech discrimination was measured at 94 percent for the 
right ear and 90 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level II in the right ear and level III in the 
left ear, using Table VI.  Here, because the veteran's right 
ear pure tone thresholds are all 55 decibels or more, the 
provisions of 38 C.F.R. § 4.86(a) are for application.  Using 
Table VIA resulted in a numeric designation of level IV for 
the right ear.  Application of the levels of hearing 
impairment of level IV in the right ear and level III in the 
left ear to Table VII produces a 10 percent rating. 

On VA audiological evaluation in September 2007, puretone 
thresholds for the four frequencies used for VA evaluation 
were as follows:

Hertz (Hz)             1000       2000       3000       4000 
	Average
Right                      55            60            
60            70            61.25
Left                         55            60            
60            75            62.5

Speech discrimination was measured at 94 percent for the 
right ear and 94 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level II in both the right and left ears.  See 
38 C.F.R. § 4.85, Table VI.  The veteran does have an 
exceptional pattern of hearing impairment so Table VIA is 
also for consideration.  Under Table VIA, the results 
translate to level IV hearing in the right ear and level V in 
the left ear.  Application of the level of hearing impairment 
in each ear to Table VII produces a rating of 10 percent. 

In sum, the veteran's hearing is not shown by audiometric 
testing to warrant a compensable rating for the time period 
prior to March 16, 2005; and is not shown to warrant a rating 
higher than 10 percent thereafter.  

The Board has considered the veteran's contentions that he 
experiences great difficulty hearing in all situations.  
However, the Board is bound by the provisions of the rating 
schedule and VA regulations in assigning a disability 
rating.  The rating schedule for hearing loss is quite 
specific in the type of testing that must be conducted and 
the ranges of test results that correspond with a particular 
rating.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiological evaluations of record.  See 
Lendenmann, 3 Vet. App. at 349.  In other words, the Board is 
bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

None of the testing that was conducted in accordance with VA 
regulations demonstrates the degree of impairment 
contemplated for a compensable rating prior to March 16, 
2005, or for a rating higher than 10 percent thereafter.  
Thus, based on the evidence of record, the Board finds that 
staged ratings are warranted during the period in question.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson, 12 
Vet. App. at 126.  

In conclusion, a preponderance of the evidence is against an 
initial, compensable rating prior to March 16, 2005, and a 
rating in excess of 10 percent rating from March 16, 2005.  
  
Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability at 
issue and that the manifestations of the disability is not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of those 
contemplated by the assigned ratings.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.

ORDER

An initial 10 percent rating for bilateral hearing loss, from 
March 16, 2005, but not before, is granted, subject to the 
pertinent legal authority governing the payment of monetary 
benefits.

A rating in excess of 10 percent from March 16, 2005 is 
denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


